DETAILED ACTION
This action is responsive to the Applicant’s response filed 8/10/22.
As indicated in Applicant’s response, claims 1, 5, 10, 17-20 have been amended.  Claims 1-20 are pending in the office action.	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-14, 16 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Mackay et al, USPubN: 2011/0087650 (herein Mackay - incorporating Huneycutt, UspubN: 2011/0071685, by reference - see para 0035) in view of Kiff et al, USPubN: 2014/0032555 (herein Kiff). 
	As per claim 1, Mackay discloses an automated method of establishing relationships between building automation system components (para 0023; Fig. 1C, 1D; para 0035, 0037-0041; Fig. 2A-B; WindowController B … ConfRoom – para 0044-0045) configured to facilitate automated control (BMS, control, controller - para 0019-0021; para 0023-0025) of a building, the method comprising: 
	receiving data (objects 142, templates 140 – Fig. 1D; causal relationships 304 - Fig. 3; object name, values or attributes - para 0033; template, properties, public class - para 0038- 0041; table, “controls” table, “identifier” field - para 0054; templates, objects, relationship models, hierarchical projection models, building objects ...  toXML method … describe defined building object using XML – para 0049) for a building automation system component (see above; ConfRoom object, controller - para 0044-0048; VAV box ... conference room object, particular controller - para 0050-0051; Figs 2A-2B); 
	applying a model to the data (creation of multiple hierarchical views of, each view defined ... tree model - para 0058; creation of multiple hierarchical views of the causal relationship model - para 0065; directed graph - para 0070; graph 506 representing the causal relationships - Fig. 5) received for the building automation system component to obtain results (see tree views, hierarchical relationships from above) of applying the model (causal relationships - Fig. 3; relationship models – para 0054) to the data, wherein the results include a type (HVAC, security, surveillance, fire, smoke detector, lighting – para 0020; HVAC, AHU, VAV – para 0022; Fig. 1B; AHU, VAV box – para 0065 – Note1: devices implemented for HVAC, security, survellance, fire/smoke detector, lighting types as construed from the view model reads on applied model  resulting in relationship views comprising type of building components or type of devices) of the building automation system component (see above); 
	applying a name format (naming - para 0033; naming convention indicating a conference room, Conference_Room.B1_F3_CR5, HVAC_System_A/VAV_1, LightningSystem/RL12, door_access: AccessSys/DAP3F - para 0035) to the building automation system component (conference room, AHU, VAV; Confernence_Room.B1_F3 CR% - para 0036) based on the type (see HVAC, AHU, VAV, para 0022, 0065 – see Note1) of the building automation system component; and 
	establishing a relationship (Relate 306, Describe 308, Store 310 - Fig. 3; Fig. 4-5; para 0007; para 0051-0053 see Huneycutt: software defined object may be linked to ... more software ... objects ... those relationships can be navigated via a GUI - para 0048; GUI or API ... can be configured to express ... relationships via links - para 0050 ) between the building automation system component and one or more other building automation system components (Fig 2A-B) based on the results of applying (see applying a model from above) the model to the data received (see above) for the building automation system component.
	A) Mackay does not explicitly disclose applying a naming format as:
	applying a uniform name to the building automation system component based on results of applying the model (to the data received for the automation system component); and storing the uniform name in a database
	Mackay discloses a convention by which naming of the BMS component follows a particular format, including a compound naming using concatenation of subparts being separated by “.”, “_” or “/” (see B1_F3_CRS5S - para 0042; Conference_Room.B1_F3_CR5 - para 0032, 0035). Hence, a form of common format imposition/convention on naming as depicted above either discloses a uniform naming feature or would have rendered this feature obvious.
	A common format used in naming model component is also shown in Kiff’s Building Information Model and representation thereof (Fig. 1-5) in database and domain ontology (para 0004-0005); that is, naming of devices or functions (para 0015) utilizes a convention implemented with combination of abbreviations that are concatenated to form a unique combination of point names (para 0023; para 0051-0057; para 0065, 0075) using ontology of role representing tokens (para 0070-0072) which can be a abbrevations of lexicons such as point name or short numeral; e.g. a numeral for representing concatenation of each unit composing a compound name of a HVAC control (para 0073), the tokens also used to form point roles (Fig. 6) in the ontology, which can form a compound ensemble such as a HVAC control unit, and represented as RTU3RaFanEn as concatenated tokens or subnames for an ensemble comprising a Fan, a ReturnAir, a State, Present Value, Rooftop, input, digital or Enabled type (para 0074)
	Thus, uniform representation of point names or point role using a common concatenation of short numeral or tokens is recognized.
	Therefore, based on (a) Mackay’s use of ontological models (para 0052) and database to record a history of a device (para 0030; see Huneycutt: para 0057; database of historical inofrmation - claim 16, pg. 7), (b) the convention by which subparts or abbreviations of a compound name are juxtaposed or aligned together in Mackay naming format approach and (c) the real-time linking between names (see HuneyCutt: para 0048-0050) at a build API, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement ontology of model components and naming convention therefor in Mackay so that applying a naming format in developing a graphical view for a building model would be effectuated with applying a uniform name to the building automation system component based on results of applying the model (to the data received for the automation system component), as set forth per the concatenation of tokens in Kiff, according to which the uniform naming is integrated in a model database as reusable ontology of component names; because
	uniform naming provided from conventions and unified rules on how to format or structure names for model components per effect concatenating lexicons/tokens/abbreviations as set forth above would enable a model designer with possibility to compose a component name as a compound name in form of an ensemble parsable or describable in multiple but joined/linked subparts whereby each can possibly represent a property, a type or function of the component, each subpart of the name ensemble additively defining a semantic significance to a given model component while being physically expressed in a shortened token or numeric/digit form and mitigating cost on storage, in the sense that a modeling endeavor using this uniform naming technique would add ontologicl and relationship robustness to the system, facilitate a developer/programmer (as in Mackay modeling framework) with ease in recognizing the underlying semantic of a name for reuse from historical knowledgebase, to impart additional description or properties to a component targeted for a new build, while obviating undesirable resource effects in a build or storage context from being overburden by lengthy word representation which when accrued with a large build or development size could be straining on a storage capacity or a runtime payload.
	As per claim 2, Mackay discloses (method of claim 1, further comprising): controlling operation of the building automation system component (Fig 1B; setpoint, shade control information, BMS inputs, control the operation of subsets of the window, receive lock control - para 0023; Fig. 1C-D; building devices ... receive and respond to control signals, commands, setpoints - para 0025; para 0027 ) based on the uniform name applied (refer to rationale A in claim 1) and the relationship established (refer to claim 1) between the building automation system component and the one or more other building automation system components.
	As per claim 3, Mackay discloses (method of claim 1), wherein the establishing the relationship between the building automation system component and the one or more other building automation system components (refer to claim 1) comprises: creating an association between the building automation system component and the one or more other building automation system components (Fig. 2A; “ventilates” ... may be used to relate a VAV box object to a conference room object ... even though VAV object and confereence room object ... dissimilar - para 0050, 0052; Building 1 has causal relationships with chiller 30; AHUs 32... has a relationship “controls” with VAV boxes - para 0053 ; “controls” table ... source identifier, destination identifier - para 0054; Relationships 152: Lights, Ventilates, Controls, Dims, Access to - Fig. 1D; chilled by, controlled by, ventilated by, has - Fig. 2B)..
	As per claim 4, Mackay discloses (method of claim 1, further comprising): 
	establishing one or more of automated alarm prioritizations, diagnostics (diagnostics - para 0051, 0059; see HuneyCutt: application programming interfaces ... allowing a user to monitor ... fault detection and diagnostics - para 0030), digital twin creations, and maintenance workflows in response to establishing the relationship between the building automation system component and the one or more other building automation system components (Note2: establishing of diagnostics reads on activity, measure or determination made in response to relationship established between the building automation system component and the one or more other building automation system components).
	As per claim 6, Mackay discloses method of claim 1, wherein the applying the model to the data received for the building automation system component comprises: 
	applying a first model (multiple hierarchical views of the relationship model, each view... defned as a hierarchical model - para 0058 – Note2: muliple instances of views reads on first and second model, each expressing a causal relationship model from memory/ontology stored models - models 152, Fig. 6, para 0050, 0052) to the data received (refer to claim 1) and applying the uniform name to the building automation system component (refer to rationale A in claim 1) based on results of applying the first model (refer to claim 1) to the data received; and 
	applying a second model (see multiple views and each view defining a model from above – para 0058; Each view ... defined as a hierarchical model, tree model ... to which one or more causal relationship models can be applied - para 0065; models 152, Fig. 1D; ontological models-para 0050, 0052) to the data received (para 0050; refer to claim 1) and establishing a relationship between the building automation system component and one or more other building automation system components (refer to claim 4 and and creating an association per claim 3) based on results of applying the second model to the data received.
	As per claim 8, Mackay discloses method of claim 1, further comprising: inserting the building automation system component with the uniform name (refer to ontology name forming
a by Kiff per rationale A in claim 1) applied in a knowledge graph (e.g. ontological models - para 0050, 0052; view, tree model - para 0058); and linking the building automation system component (objects are linked with causal relationships – para 0055; refer to establish the relationship per claim 4 and creating an association per claim 3) with the one or more other building automation system components.
	As per claim 9, Mackay discloses method of claim 1, wherein upon receiving the data for the building automation system component, a processor automatically performs the following:
	the applying the model to the data received (refer to claim 1) for the building automation system component; the applying the uniform name (refer to rationale A in claim 1) to the building automation system component based on results of applying the model to the data received (refer to claim 1) for the building automation system component and storing (refer to rationale A in claim 1) the uniform name in the database; and
	the establishing a relationship (refer to claim 4 and creating an association per claim 3) between the building automation system component and the one or more other building automation system components based on the results of applying the model to the data received (refer to claim 1) for the building automation system component and creating an association (refer to claim 3) between the building automation system component and the one or more other building automation system components.
	As per claim 10, Mackay discloses a computer readable medium having stored thereon in a non- transitory state a program code for use by a computing device, the program code causing the computing device to execute a method of operating a building automation system comprising: 	receiving data for a building automation system component; 
	applying a model to the data received for the building automation system component_to obtain results of applying the model to the data, wherein the results include a type of the building automation system component; 
	applying a uniform name to the building automation system component based on the type of the building automation system component and storing the uniform name in a database; and 	establishing a relationship between the building automation system component and one or more other building automation system components based on results of applying the model to the data received for the building automation system component.
	( all of which being addressed in claim 1)
	As per claim 11, refer to rejection of claim 2.
	As per claim 12, refer to rejection of claim 3.
	As per claim 13, Mackay discloses computer readable medium of claim 10, wherein the method further comprises: establishing one or more of automated alarm prioritizations, diagnostics, digital twin creations, and maintenance workflows in response to establishing the relationship between the building automation system component and the one or more other building automation system components. (refer to rejection of claim 4)
	As per claim 14, refer to rejection of claim 6.
	As per claim 16, Mackay discloses computer readable medium of claim 10, wherein upon receiving the data for the building automation system component, the program code causes the computing device to automatically perform the following: 
	the applying the model to the data received for the building automation system component; 
	the applying the uniform name to the building automation system component based on results of applying the model to the data received for the building automation system component and storing the uniform name in the database; and 
	the establishing a relationship between the building automation system component and the one or more other building automation system components based on the results of applying the model to the data received for the building automation system component and creating an association between the building automation system component and the one or more other building automation system components.
	( all of which being addressed in claim 9)
Claims 5, 7, 17-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Mackay et al, USPubN: 2011/0087650 (herein Mackay - incorporating Huneycutt: 2011/0071685, by reference - see para 0035) in view of Kiff et al, USPubN: 2014/0032555 (herein Kiff) further in view of Drees et al, USPubN: 2020/0162354 (herein Drees) and Przybylski et al, USPubN: 2018/0262573 (herein Przybylski)
	As per claim 5, Mackay discloses method of claim 1, wherein the receiving data includes receiving one or more of name data (para 0032, 0035) for the building automation system component, schematic data for the building automation system component
	Mackay does not explicitly disclose wherein the receiving data include time series operational data for the building automation system component. 
	Drees discloses collected information from context of a building as ingested building data for a AI platform, the processing thereof using timeseries worklow techniques (para 0132), where analysis of HVAC equipment by the AI platform generates data flagging and reliability timeseries (para 0138), the latter converted from sensor capture of equipment (temperature, humidity, current, voltabe, relay, motor, settings, measurements - para 0153) and stored as timeseries database(para 0154), where virtualization of the timeseries (Fig. 10) can be subjected to self-analyzer and data flagger (Fig. 9) for their reliability merits based on resspective building data and relevant equipment (para 0155), where the generated data flags support the AI platform in building and training the building models or for implementing diagnostics for a health flagger (para 0164) on state of the equipment.
	Przybylski discloses a Building Automation System (BAS) with signal engine on state of HVAC equipment/operation (Fig. 1, 4), using analytic engines where time series from equipment level (para 0291) generated by the engine are passed as vector/simulation model data (para 0437- 0438), equations configured for interpolation analysis in support for a repair engine based on the data sequences (para 0310-0313), correlating among different time series (Fig. 9B, C) by a language modeling platform and corresponding modeling configuration (Fig. 10-13); e.g for the repair engine to derive resolution signals (para 0414); hence analyzing time series to derive resolution as repair signals from a repair engine associated time series correlation with equipment data of a HVAC system is recognized.
	Therefore, based on purpose of Mackay using database and building model analysis with respect to time-related causal relationships associated therewith (para 0057) and model updates or modifications via the UI framework (para 0067) such as resequencing the elements positioned in the hierarchical model (para 0078-0079), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the relationships analytics for modification as set forth above so that received data into the relationships analysis engine would include timeseries operational data for the building automation system component, as per Drees AI platform or Przybylski’s BAS repair signal engine; because
	time series data represent time-related relationship of concurrently occured sequences of operation by parts of the automation components included with a hierarchy of building components (equipment and objects) construed as inter-relationships for investigation by a analytic engine or a diagnostic module; and
	timeseries exhibiting quantitative behavior in terms of conflicting signals deemed non- conformant with respect to a pre-established metric or target values, simulation acceptance threshold, or AI reference would enable a repair engine associated with the analytic/AI platform as set forth above, to provide resolution signals to correct signalling state of a faulty operation relating components of the model,
	where the analytic or AI framework would be able to generate flags settings over the timeseries under an correlative or mathematical analysis by the platform, for the intelligent learning based thereon to be utilized toward improving selective formation of building model components by the learning framework.
	As per claim 7, Mackay discloses method of claim 1, wherein: the data received includes name data (refer to claim 5) for the building automation system and time series operational data (refer to rationale in claim 5) for the building automation system component; and
	the applying the uniform name (refer to rationale A in claim 1) to the building automation component is based on results of applying (refer to claim 1) the model to the name data (refer to claim 5) and the time series operational data (refer to rationale in claim 5).
	As per claim 17, Mackay discloses a controller for automatically creating an association between a building automation system (refer to claim 1) component and one or more other building automation system components, the controller comprising: a processor; and memory configured to (para 0080) store in a non-transitory state instructions executable by the processor to cause the processor to:
	apply a model to name data (refer to claim 5) for a plurality of building automation system components (refer to claim 1) and time series (refer to rationale in claim 5) operational data for the plurality of building automation system components to obtain results (refer to claim 1) of applying the model to the name data, wherein name data for one or more of the plurality of building automation system components differs from at least one other (naming convention indicating a conference room, Conference_Room.B1_F3_CR5, HVAC_System_A/VAV_1, LightningSystem/RL12, door_access: AccessSys/DAP3F - para 0035) to the building automation system component (conference room, AHU, VAV; Confernence_Room.B1_F3 CR5 - para 0034 – Note3: name assigned to components and programmatic implementation thereof in accordance to unique conventions – naming conventions – para 0019 - and protocols that make naming and description of the objects unique – para 0035 - reads on naming data differing between the components of the BMS automation system) of the plurality of building automation system components and wherein the results include a type (refer to claim 1, see Note1) of each of the building system components; 
	apply a uniform name (refer to rationale A in claim 1) to each of the plurality of building automation system components based on the type (refer to claim 1; see Note1) of the building system componentre, and storing the uniform name in a database (refer to rationale A in claim 1); and 
	establish a relationship (refer to claim 4; refer to claim 3) between each of the plurality of building automation system components and one or more other building automation system components based on results of applying the model to the time series (refer to rationale in claim 5) operational data.
	As per claim 18, Mackay discloses (controller of claim 17, wherein the instructions executable by the processor are further configured to cause the processor to):
control operation of the building automation system component based on the uniform name applied and the relationship established between the building automation system component and the one or more other building automation system components. (refer to claim 2)
	As per claim 19, Mackay discloses controller of claim 17, wherein the uniform name is applied to each of the plurality of building automation system components based on results of applying the model to the name data and results of applying the model to the time series operational data. (all of which being addressed in claim 7)
	As per claim 20, Mackay discloses controller of claim 17, wherein the instructions executable by the processor are further configured to cause the processor to: 
	insert each of the plurality of building automation system components with the uniform name (refer to rationale A in claim 1) applied in a knowledge graph (refer to claim 8; view, tree model - para 0058); 
	link each of the plurality of building automation system components (refer to claim 8, refer to claim 3; objects are linked with causal relationships – para 0055) with the one or more other building automation system components; and 
	monitor (see Note4) each of the plurality of building automation system components based on the uniform name (refer to rationale A in claim 1) applied and the link (see above) between each of the plurality of building automation system components and the one or more other building automation system components (ontological models - para 0050, 0052; view, tree model - para 0058; para 0032 - Note4: ontological analytic per effect of observing naming, attributes and verifying relationships in accordance to component names, attributes and link relationships – VAV box … linked to a conference room – para 0051 - between the BMS components and their attributes reads on tracking naming data mapped concurrently with monitoring the relationships or ontological links between one and other components of the BMS). 
Claims 15 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Mackay et al, USPubN: 2011/0087650 (herein Mackay - incorporating Huneycutt: 2011/0071685, by reference - see para 0035) in view of Kiff et al, USPubN: 2014/0032555 (herein Kiff) further in view of Drees et al, USPubN: 2020/0162354 (herein Drees) and Cavalier et al, USPubN: 2019/0196795 (herein Cavalier)
	As per claim 15, Mackay does not explicitly disclose (computer readable medium of claim 10,) wherein the applying the model to the data received for the building automation system component comprises: applying an artificial neural network algorithm to the data received.
	Drees discloses building network and analytic platform generating report (para 0176- 0177) on timed correlated reliability data of stream captured from measurement and sensors (Fig. 2-4) associated with operation of objects and equipment of a building system (Fig. 5), the correlation to analyze data point of NW data stream for use by a AI platform (para 0004-0011; Fig. 7-8), the AI platform using ingested building data and collected building data for effecting supervised or unsupervised models in the likes of neural network of ANNs, CNNs, RNN, FNNs or LSTM ANNs types (para 0134)
	Cavalier also discloses ESP and stream processing platform on basis of sensor and measurement data (HVAC events - para 0331) collected as mapping dataset (para 0005) and re- expressed into a data processing model as event sources where a macro model (para 0326-0327) built from XML schema converted from the captured data (para 0337) can be adapted to implement a alert mechanism (para 0318), where analytic model generated from the schema implements actions of neural network tool (para 0227, 0230) the analytics thereof based on definition in the model (para 0231-0232, 0235-0237) in that derivation by the neural network analysis generates template-triggered macro code for the alerting (Fig. 11). Hence model analytics using neural network as means to generate macro information to implement a HVAC related alert mechanism is recognized.
	Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to attach to the model analytic in Mackay so that additional intelligent learnng includes algorithm of a neural network technique - as in Drees and Cavalier - as part of analytics underlying process of applying the target model to the data received such as HVAC event source or sensed data for the building automation system component per Cavalier; or for use by a AI platform as in Drees; because
	neural network algorithm can be implemented as a flexible correlation tool affording use of a supervised mode or unsupervised mode to derive insights on predicted output by a model with respect to the training input being applied with the algorithm, where derivation by the NN technique can be used to consolidate and finetune learning that can be used to generate logic and informative recommendation enabling a building management system to selectively configure actions or programmatic measures for addressing a real-time issue (e.g. HVAC alert) in direct relevance to relative state of the environment events, and real-time captured data sources that approvision input to the modeling, the model training and analytics platform.
Response to Arguments
Applicant's arguments filed 8/10/22 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that the cited portions of McKay in applying naming to relationships model of a building automation system (BAS) provides no teaching about “obtaining a type” of a BAS component as result from “applying a model to the “received data” as now recited in claim 1 (Applicant's Remarks pg. 9, middle).  The language newly introduced as “wherein the results include a type” has been broadly interpreted and prosecuted with a prima facie case; thus, it would be premature for the Applicant to dismiss any merits of any rejection or cited portions being applied to meet this newly added language.  For instance, the concept of “type” can be interpreted as a component of HVAC type, of security/surveillance type, of lighting or smoke/fire detector type etc.  Therefore, what appears to be Applicant analysis on Mackay being made solely on premise of the last Office Action is deemed largely moot.
(B)	Applicants have submitted that Huneycutt ontological model as utilized in support for Mackay fails to teach “obtainng a type” as “result of applying the model” in the manner recited in claim 1 (Applicant's Remarks pg. 9, bottom).  One cannot see how the “obtaining a type” (from applying a model) in relevance with the state of prosecution being currently necessitated by the claim amendement validates Applicant’s raise of Huneycutt deficiency when no portions of Huneycutt have been particularly utilized to address the “obtaining a type” feature in question; hence Applicant’s allegation on merits of the above feature is deemed far and away non-conclusive.
(C )	Applicants have submitted that no teaching cited in Kiff appears to teach or suggest ‘obtaining a type’ from “results of applying a model” unless the Office has applied a roadmap approach in meeting the above feature (Applicant's Remarks pg. 10, top).  Again, one cannot see how the “obtaining a type” (from results of applying a model) in relevance with the Office Action being currently necessitated by the claim amendement meansingfully supports applicant’s allegation on Kiff deficiency when no portions of Kiff have been particularly utilized to address the “obtaining a type” feature in question; hence Applicant’s allegation on merits of the above feature is deemed far and away non-conclusive
( C )	Applicants have submitted that claims 2-9 are patentable for claims 1, 10 represent distinguishing features over Mackay, Huneycutt and Kiff for the reasons set forth above, which makes claims 11-14, 16 as well as claims 5-7 patentable as well (Applicant's Remarks pg. 10, bottom, top pg. 11)  The allegations over Mackay, Huneycutt and Rigg for proffering merits of the “obtaining a type” have been deemed largely inconclusive per section B above; hence the above claims stand rejected.
(D)	Applicants have submitted that in rejecting claims 17-20, the Office have applied Mackay, HuneyCutt and Kiff in the same manner as to how the features of claim 1 have been rejected, while the teachings by Drees and Przybylski cannot be seen as teaching “obtaining a type” of building automation component, as equally recited in claim 17 (Applicant's Remarks pg. 12 to pg. 13, top)
	The feature about “obtaining a type” from results of applying a model constitutes a broadly claimed language and the Office Action has been rendered using BRI to meet this feature; that is, the rejection as necessitated by this language has not utilized Mackay, Kiff, HuneyCutt, Drees or Przybylski in combination to proscute this feature by virtue of any obviousness rendering; i.e. Applicant allegation being deemed off target and largely unjustified.
(E )	Applicants have submitted that claim 15 depends on claim 10, hence should be allowable in view of the deficiency by Mackay, Kiff, HuneyCutt, and further by Drees or Przybylski (Applicant's Remarks pg. 13, bottom)
	Tbe assertion on allowability of claim 15 has not been accompanied with details of a proper prima facie case of rebut made against the very prongs set forth with the claim rejection.  The Applicants allegation to that allowability merit is deemed largely inconclusive.
	In all, the claims as amended with this response stand rejected as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

Septembre 12, 2022